Case: 18-11063      Document: 00515002975         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-11063                           FILED
                                  Summary Calendar                     June 19, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MATTHEW JIMMY TEAGUE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:17-CR-215-10


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Matthew Jimmy Teague pleaded guilty to conspiracy to possess with
intent to distribute a controlled substance.           On appeal, he challenges the
district court’s application of a two-level enhancement for making a credible
threat of violence under U.S.S.G. § 2D1.1(b)(2) and a two-level enhancement
for obstruction of justice under U.S.S.G. § 3C1.1. We review the district court’s
interpretation and application of the Sentencing Guidelines de novo and its


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11063     Document: 00515002975    Page: 2     Date Filed: 06/19/2019


                                 No. 18-11063

factual findings, including a finding that the defendant obstructed justice, for
clear error. United States v. Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008).
      First, Teague contends the district court erred in applying the threat of
violence enhancement because he did not make the threat “during a drug
trafficking offense,” relying on language of the Fair Sentencing Act that he
asserts limits application of the enhancement.            However, “the text of
§ 2D1.1(b)(2) does not contain such a textual limitation.” United States v.
Medrano-Rodriguez, 606 F. App’x 759, 762 (5th Cir. 2015); see also Ballard v.
Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006). “Even if we were to accept his
argument that . . . the violence enhancement [is limited] to defendants who
used or threatened violence ‘during a drug trafficking offense,’ the
enhancement was properly applied here” because Teague made the threat
while he was a participant in a drug trafficking conspiracy.            Medrano-
Rodriguez, 606 F. App’x at 762.       Because he concedes that the threats
constituted relevant conduct to his offense of conviction, he cannot show that
application of the enhancement was improper. See U.S.S.G. § 1B1.3(a); United
States v. Barrera, 697 F. App’x 373, 373 (5th Cir. 2017) (“[T]he relevant conduct
Guideline, U.S.S.G. § 1B1.3(a)(1), applies unless specified otherwise, and
nothing in the Guidelines themselves suggests that § 1B1.3(a)(1) does not
apply to § 2D1.1.”).
      Next, Teague argues that the district court erred by finding that his
allegedly obstructive conduct was likely to thwart the investigation of his
offense because the amount of methamphetamine at issue was insignificant
compared to the amount of methamphetamine he was held accountable for,
and because he never attempted to fight his conviction but instead waived his
right to an indictment and pleaded guilty to an information. Conduct that
occurred prior to the start of the investigation of the offense may constitute



                                       2
    Case: 18-11063     Document: 00515002975       Page: 3   Date Filed: 06/19/2019


                                   No. 18-11063

obstruction “if the conduct was purposefully calculated, and likely, to thwart
the investigation or prosecution of the offense of conviction.”            § 3C1.1,
comment. (n.1). Teague’s arguments are unavailing because, at most, he shows
that his conduct was not likely to thwart the prosecution of his offense, rather
than the investigation. Based on the findings in the presentence report, which
he failed to rebut, it is plausible that Teague’s threats were likely to thwart
the investigation of his offense; therefore, he fails to show that the district court
clearly erred in finding that he obstructed justice. See Juarez-Duarte, 513 F.3d
at 208.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         3